DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	Claims 1-15 are pending and presented for examination.


Claim Rejections - 35 USC § 101 
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. 	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
 A vibration determination device comprising: 
 	at least one memory storing a set of instructions; and 
 	at least one processor configured to execute the set of instructions to: 
 	determine, based on a plurality of feature values representing features of a vibration of a structure, whether the vibration of the structure is a standard vibration; and 
 	detect, when it is not determined that the vibration of the structure is the standard vibration, an outlier included in the plurality of feature values; 
 	determine, based on the plurality of feature values other than the detected outlier, whether the vibration of the structure is the standard vibration; and 


The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitations of “determine, based on a plurality of feature values representing features of a vibration of a structure, whether the vibration of the structure is a standard vibration; and detect, when it is not determined that the vibration of the structure is the standard vibration, an outlier included in the plurality of feature values; determine, based on the plurality of feature values other than the detected outlier, whether the vibration of the structure is the standard vibration” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
The claim recites “at least one memory storing a set of instructions; and 
at least one processor configured to execute the set of instructions”, are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of ranking information) such that they amount no more than mere instructions to apply the exception using a generic computer components.  
The claim recites “output whether the vibration of the structure is the standard vibration”, which amounts to post-solution activity that is not sufficient to impose a meaningful limit on the identified abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of at least one memory storing a set of instructions; and at least one processor configured to execute the set of instructions, and output whether the vibration of the structure is the standard vibration are well-understood, routine, and conventional activities previously known to the pertinent industry. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
Dependent claims 2, 7, and 12, add the additional element of “wherein each of the plurality of feature values represents a feature of a vibration measured at a different place on the structure”. The measurement of a vibration at a different place of the structure is recited at a high level of generality, and are considered to be insignificant data gathering steps. 
 The claim limitation “output information relating to a place where the feature of the vibration indicated by the feature value detected as the outlier is measured”, which amounts to post-solution activity that is not sufficient to impose a meaningful limit on the identified abstract idea. 

Dependent claims 3, 8, and 13, add the additional element of “output information specifying an abnormal sensor being a sensor installed at a place where the feature of the vibration indicated by the feature value detected as the outlier is measured”, which amounts to post-solution activity that is not sufficient to impose a meaningful limit on the identified abstract idea. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because this element does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Dependent claims 4, 9, and 14, add the additional element of “output an image of the structure on which a mark indicating a place of the abnormal sensor attached to the structure is superimposed”, which amounts to post-solution activity that is not sufficient to impose a meaningful limit on the identified abstract idea. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because this element does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Dependent claims 5 and 15, add further details of the identified abstract idea.  The claims are not patent eligible.
 	Independent claim 6, the limitations “determining, based on a plurality of feature values representing features of a vibration of a structure, whether the vibration of the structure is a standard vibration; detecting, when it is not determined that the vibration October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element “outputting whether the vibration of the structure is the standard vibration”, which amounts to post-solution activity that is not sufficient to impose a meaningful limit on the identified abstract idea. 
 	Accordingly, this additional element does not integrate the abstract idea into a practical application because this elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim is not patent eligible.
Independent claim 11, the limitations “determination processing of determining, based on a plurality of feature values representing features of a vibration of a structure, whether the vibration of the structure is a standard vibration; and detection processing of detecting, when it is not determined that the vibration of the structure is the standard October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
The claim recites additional elements “non-transitory computer-readable storage medium storing a program causing a computer to execute, and the program further causes a computer to execute output processing”, are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of ranking information) such that they amount no more than mere instructions to apply the exception using a generic computer components.  
The claim recites “output processing of outputting whether the vibration of the structure is the standard vibration”, which amounts to post-solution activity that is not sufficient to impose a meaningful limit on the identified abstract idea. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

The claim is not patent eligible.

Drawings
5.   	 The drawings of Figures 4 and 6 are objected to under 37 CFR 1.83 (a) and 1.84(n) and (o) because Figures 4 and 6 show features specified in Applicant’s disclosure and claims are not illustrated with “label representation” corresponding to elements of the drawing thereby the elements/features of the respective Figures 4 and 6 are not readily identifiable, for example Figure 4 graph, the horizontal axis (x-axis) should include few words such as “position”, etc… 
 	Any element/structural detail that is essential for a proper understanding of drawing should be indicated with corresponding labels/legends and they should contain as few words as possible. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).


Claim Objection
6.	Claims 5 and 10-15 are objected to because of the following informalities: 
  	Claim 5 recites “The vibration determination device according claim 1” should read “The vibration determination device according to claim 1”. Appropriate correction is required.
 	Claims 5, 10, and 15 recite “detect the selected feature value as the outlier when it is determined, based on the plurality of feature values other than a selected feature value selected from the plurality of feature values, that the vibration of the structure is a selected feature value as the outlier when it is determined, based on the plurality of feature values other than the selected feature value selected from the plurality of feature values, that the vibration of the structure is the standard vibration”. Appropriate correction is required.
 	Claim 11 recites “determination processing of determining, based on a plurality of feature values representing features of a vibration of a structure…; and detection processing of detecting, when it is not determined…wherein the determination processing further determines, based on the plurality… and the program further cause a computer to execute output processing of outputting whether the vibration of the structure is the standard vibration” should read “determining, based on the plurality… and the program further cause the computer to execute 
 	Claim 12 recites “…and the output processing further outputs information relating to a place where the feature of the vibration indicated by the feature value detected as the outlier is measured” should read “…and theoutputting further outputs information relating to a place where the feature of the vibration indicated by the feature value detected as the outlier is measured”. Appropriate correction is required.
Claim 13 recites “wherein the output processing outputs information specifying an abnormal sensor…” should read “wherein theoutputting further 
Claim 14 recites “wherein the output processing outputs an image of the structure on which a mark…” should read “wherein the outputting further outputs an image of the structure on which a mark…”. Appropriate correction is required.
Claim 15 recites “wherein the detection processing detects the selected feature value as the outlier when it is determined…” should read “wherein thedetecting further detects the selected feature value as the outlier when it is determined…”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 2, 5-7, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. US 2019/0049953 (hereinafter, Dong), in view of Bechhoefer US 2011/0257901 (hereinafter, Bechhoefer).

9.  	Regarding claim 1, Dong discloses a vibration determination device (Fig. 1, item 124, [0035]:  computing device 124) comprising: 
 	at least one memory storing a set of instructions; and at least one processor ([0050]: the computing device 124 has a processor(s) 156, and also a communication interface 158, data storage 160), configured to execute the set of instructions to: 
 	determine, based on a plurality of feature values representing features of a vibration of a structure, whether the vibration of the structure is a standard vibration ([0036], [0067], [0070]: The vibration sensor 126 may be positioned on a wing of the aircraft 102 to detect vibrations. For example, the vibration sensor 126 may be positioned at locations on the aircraft 102, such as on the wings, vertical stabilizer, horizontal stabilizers, engines, and landing gear structure, etc.,..The extracted feature is a representation of physical phenomena of the sensor data. As the sensor data is continuously collected over time, a large amount of sensor data is received in a time series, and the feature extraction enables the computing device 124 to focus on information of the sensor data at a specific point in time. As an example, if an amplitude of vibration data output from the vibration sensor 126 is high amplitude at a time period, and a standard deviation looking at the entire time stream (e.g., 1-5 minutes) is minimum with a median of about zero,…Then, the computing device 124 performs the comparison with reference to three separate thresholds T1, T2, and T3….For example, if a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 has an absolute difference less than threshold T1, it is a normal flight), wherein wings, vertical stabilizer, horizontal stabilizers, engines, or landing gear structure is interpreted as equivalent to structure; and 
 	detect, when it is not determined that the vibration of the structure is the standard vibration, an outlier included in the plurality of feature values ([0067], [0070]: The extracted feature is a representation of physical phenomena of the sensor data. As the sensor data is continuously collected over time, a large amount of sensor data is received in a time series, and the feature extraction enables the computing device 124 to focus on information of the sensor data at a specific point in time. As an example, if an amplitude of vibration data output from the vibration sensor 126 is high amplitude at a time period, and a standard deviation looking at the entire time stream (e.g., 1-5 minutes) is minimum with a median of about zero, this indicates a high vibration is occurring that can be indicative of a potential issue with the aircraft 102…Then, the computing device 124 performs the comparison with reference to three separate thresholds T1, T2, and T3….The thresholds T1, T2, and T3 refer to a predefined scale of seriousness of abnormality or deviation from the reference flight data 170…If a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 is greater than or equal to threshold T3, then it has a serious abnormality, (see also [0036], [0086]), where abnormality is interpreted as equivalent to outlier,  
 	determine, based on the plurality of feature values other than the detected outlier, whether the vibration of the structure is the standard vibration ([0067], [0070]: The extracted feature is a representation of physical phenomena of the sensor data. As the sensor data is continuously collected over time, a large amount of sensor data is received in a time series, and the feature extraction enables the computing device 124 to focus on information of the sensor data at a specific point in time. As an example, if an amplitude of vibration data output from the vibration sensor 126 is high amplitude at a time period, and a standard deviation looking at the entire time stream (e.g., 1-5 minutes) is minimum with a median of about zero, this indicates a high vibration is occurring that can be indicative of a potential issue with the aircraft 102…Then, the computing device 124 performs the comparison with reference to three separate thresholds T1, T2, and T3….The thresholds T1, T2, and T3 refer to a predefined scale of seriousness of abnormality or deviation from the reference flight data 170. For example, if a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 has an absolute difference less than threshold T1, it is a normal flight…If a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 is greater than or equal to threshold T3, then it has a serious abnormality), and
 	output the vibration of the structure ([0067], [0070]: The extracted feature is a representation of physical phenomena of the sensor data. As the sensor data is continuously collected over time, a large amount of sensor data is received in a time series, and the feature extraction enables the computing device 124 to focus on information of the sensor data at a specific point in time. As an example, if an amplitude of vibration data output from the vibration sensor 126 is high amplitude at a time period, and a standard deviation looking at the entire time stream (e.g., 1-5 minutes) is minimum with a median of about zero,…Then, the computing device 124 performs the comparison with reference to three separate thresholds T1, T2, and T3….The thresholds T1, T2, and T3 refer to a predefined scale of seriousness of abnormality or deviation from the reference flight data 170. For example, if a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 has an absolute difference less than threshold T1, it is a normal flight, and as shown at block 192, the computing device 124 outputs a value of zero (0)). If a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 is greater than or equal to T1, but less than threshold T2, then it has a minor abnormality, and at block 194, the computing device outputs a value of one (1)).
 	Dong may not explicitly disclose:
 	output whether the vibration of the structure is the standard vibration.  
 	However, Bechhoefer discloses:
 	 output whether the vibration of the structure is the standard vibration ([0048]-[0050], [0165], Fig. 33: Referring to FIG. 1, system 10 may be used in performing vibration analysis and monitoring of a machine such as a portion of an aircraft. The machine being monitored 12 may be a particular element within an aircraft. Sensors 14a through 14c are located on the machine to gather data from one or more components of the machine…The foregoing FIGS. 24B-24D represent data in a graphical display in connection with a healthy system), where a healthy system is interpreted as equivalent to standard vibration.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong to use output whether the vibration of the structure is the standard vibration as taught by Bechhoefer. The motivation for doing so would have been in order to output the condition of a structure efficiently (Bechhoefer, [0007]).

10.	Regarding claim 2, Dong in view of Bechhoefer disclose the vibration determination device according to claim 1 as disclosed above. 
 	Dong further discloses wherein each of the plurality of feature values represents a feature of a vibration measured at a different place on the structure ([0036], [0067]: The vibration sensor 126 may be positioned on a wing of the aircraft 102 to detect vibrations. For example, the vibration sensor 126 may be positioned at locations on the aircraft 102, such as on the wings, vertical stabilizer, horizontal stabilizers, engines, and landing gear structure, etc). 
 	Dong may not explicitly disclose:
 	the at least one processor is further configured to execute the set of instructions to output information relating to a place where the feature of the vibration indicated by the feature value detected as the outlier is measured.  
 	However, Bechhoefer discloses:
([0053], [0167], Figs. 24E-24G, 33: Accelerometers may be used in gathering vibration analysis data and accordingly may be positioned to optimally monitor vibration generated by one or more mechanical components such as gears, shafts, bearings or planetary systems. Each component being monitored may generally be monitored using two independent sensors to provide confirmation of component faults…In FIG. 24G, shown is an illustration 750 is a graphical representation of the power spectrum of the impulse train represented in connection with the other two figures for the unhealthy system identified by a period impulse train associated with an inner race bearing fault. In this example, a spike may be viewed in the graphical display as well as the harmonics thereof).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong to use output the at least one processor is further configured to execute the set of instructions to output information relating to a place where the feature of the vibration indicated by the feature value detected as the outlier is measured as taught by Bechhoefer. The motivation for doing so would have been in order to output the condition of a structure efficiently (Bechhoefer, [0007]).

12.	Regarding claim 5, Dong in view of Bechhoefer disclose the vibration determination device according claim 1 as disclosed above. 
 ([0067], [0070]: The extracted feature is a representation of physical phenomena of the sensor data. As the sensor data is continuously collected over time, a large amount of sensor data is received in a time series, and the feature extraction enables the computing device 124 to focus on information of the sensor data at a specific point in time. As an example, if an amplitude of vibration data output from the vibration sensor 126 is high amplitude at a time period, and a standard deviation looking at the entire time stream (e.g., 1-5 minutes) is minimum with a median of about zero, this indicates a high vibration is occurring that can be indicative of a potential issue with the aircraft 102…Then, the computing device 124 performs the comparison with reference to three separate thresholds T1, T2, and T3…The thresholds T1, T2, and T3 refer to a predefined scale of seriousness of abnormality or deviation from the reference flight data 170. For example, if a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 has an absolute difference less than threshold T1, it is a normal flight…If a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 is greater than or equal to T1  but less than threshold T2, then it has a minor abnormality,... If a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 is greater than or equal to threshold T2 but less than threshold T3, then it has a medium abnormality…If a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 is greater than or equal to threshold T3, then it has a serious abnormality).

13.  	Regarding claim 6, Dong discloses a vibration determination method (Fig. 1, items 108, 124) comprising:  
 	determining, based on a plurality of feature values representing features of a vibration of a structure, whether the vibration of the structure is a standard vibration ([0036], [0067], [0070]: The vibration sensor 126 may be positioned on a wing of the aircraft 102 to detect vibrations. For example, the vibration sensor 126 may be positioned at locations on the aircraft 102, such as on the wings, vertical stabilizer, horizontal stabilizers, engines, and landing gear structure, etc.,..The extracted feature is a representation of physical phenomena of the sensor data. As the sensor data is continuously collected over time, a large amount of sensor data is received in a time series, and the feature extraction enables the computing device 124 to focus on information of the sensor data at a specific point in time. As an example, if an amplitude of vibration data output from the vibration sensor 126 is high amplitude at a time period, and a standard deviation looking at the entire time stream (e.g., 1-5 minutes) is minimum with a median of about zero,…Then, the computing device 124 performs the comparison with reference to three separate thresholds T1, T2, and T3….For example, if a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 has an absolute difference less than threshold T1, it is a normal flight), wherein wings, vertical stabilizer, horizontal stabilizers, engines, or landing gear structure is interpreted as equivalent to structure; and 
 	detecting, when it is not determined that the vibration of the structure is the standard vibration, an outlier included in the plurality of feature values ([0067], [0070]: The extracted feature is a representation of physical phenomena of the sensor data. As the sensor data is continuously collected over time, a large amount of sensor data is received in a time series, and the feature extraction enables the computing device 124 to focus on information of the sensor data at a specific point in time. As an example, if an amplitude of vibration data output from the vibration sensor 126 is high amplitude at a time period, and a standard deviation looking at the entire time stream (e.g., 1-5 minutes) is minimum with a median of about zero, this indicates a high vibration is occurring that can be indicative of a potential issue with the aircraft 102…Then, the computing device 124 performs the comparison with reference to three separate thresholds T1, T2, and T3….The thresholds T1, T2, and T3 refer to a predefined scale of seriousness of abnormality or deviation from the reference flight data 170…If a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 is greater than or equal to threshold T3, then it has a serious abnormality, (see also [0036], [0086]), where abnormality is interpreted as equivalent to outlier,  
 	determining, based on the plurality of feature values other than the detected outlier, whether the vibration of the structure is the standard vibration ([0067], [0070]: The extracted feature is a representation of physical phenomena of the sensor data. As the sensor data is continuously collected over time, a large amount of sensor data is received in a time series, and the feature extraction enables the computing device 124 to focus on information of the sensor data at a specific point in time. As an example, if an amplitude of vibration data output from the vibration sensor 126 is high amplitude at a time period, and a standard deviation looking at the entire time stream (e.g., 1-5 minutes) is minimum with a median of about zero, this indicates a high vibration is occurring that can be indicative of a potential issue with the aircraft 102…Then, the computing device 124 performs the comparison with reference to three separate thresholds T1, T2, and T3….The thresholds T1, T2, and T3 refer to a predefined scale of seriousness of abnormality or deviation from the reference flight data 170. For example, if a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 has an absolute difference less than threshold T1, it is a normal flight…If a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 is greater than or equal to threshold T3, then it has a serious abnormality), and
 	outputting the vibration of the structure ([0067], [0070]: The extracted feature is a representation of physical phenomena of the sensor data. As the sensor data is continuously collected over time, a large amount of sensor data is received in a time series, and the feature extraction enables the computing device 124 to focus on information of the sensor data at a specific point in time. As an example, if an amplitude of vibration data output from the vibration sensor 126 is high amplitude at a time period, and a standard deviation looking at the entire time stream (e.g., 1-5 minutes) is minimum with a median of about zero,…Then, the computing device 124 performs the comparison with reference to three separate thresholds T1, T2, and T3….The thresholds T1, T2, and T3 refer to a predefined scale of seriousness of abnormality or deviation from the reference flight data 170. For example, if a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 has an absolute difference less than threshold T1, it is a normal flight, and as shown at block 192, the computing device 124 outputs a value of zero (0)). If a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 is greater than or equal to T1, but less than threshold T2, then it has a minor abnormality, and at block 194, the computing device outputs a value of one (1)).
 	Dong may not explicitly disclose:
 	outputting whether the vibration of the structure is the standard vibration.  
 	However, Bechhoefer discloses:
 	outputting whether the vibration of the structure is the standard vibration ([0048]-[0050], [0165], Fig. 33: Referring to FIG. 1, system 10 may be used in performing vibration analysis and monitoring of a machine such as a portion of an aircraft. The machine being monitored 12 may be a particular element within an aircraft. Sensors 14a through 14c are located on the machine to gather data from one or more components of the machine…The foregoing FIGS. 24B-24D represent data in a graphical display in connection with a healthy system), where a healthy system is interpreted as equivalent to standard vibration.


14.	Regarding claim 7, Dong in view of Bechhoefer disclose the vibration determination method according to claim 6 as disclosed above. 
 	Dong further discloses wherein each of the plurality of feature values represents a feature of a vibration measured at a different place on the structure ([0036], [0067]: The vibration sensor 126 may be positioned on a wing of the aircraft 102 to detect vibrations. For example, the vibration sensor 126 may be positioned at locations on the aircraft 102, such as on the wings, vertical stabilizer, horizontal stabilizers, engines, and landing gear structure, etc). 
 	Dong may not explicitly disclose:
 	the outputting further include outputting information relating to a place where the feature of the vibration indicated by the feature value detected as the outlier is measured.  
 	However, Bechhoefer discloses:
 	 the outputting further include outputting information relating to a place where the feature of the vibration indicated by the feature value detected as the outlier is measured ([0053], [0167], Figs. 24E-24G, 33: Accelerometers may be used in gathering vibration analysis data and accordingly may be positioned to optimally monitor vibration generated by one or more mechanical components such as gears, shafts, bearings or planetary systems. Each component being monitored may generally be monitored using two independent sensors to provide confirmation of component faults…In FIG. 24G, shown is an illustration 750 is a graphical representation of the power spectrum of the impulse train represented in connection with the other two figures for the unhealthy system identified by a period impulse train associated with an inner race bearing fault. In this example, a spike may be viewed in the graphical display as well as the harmonics thereof).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong to use the outputting further include outputting information relating to a place where the feature of the vibration indicated by the feature value detected as the outlier is measured as taught by Bechhoefer. The motivation for doing so would have been in order to output the condition of a structure efficiently (Bechhoefer, [0007]).

15.	Regarding claim 10, Dong in view of Bechhoefer disclose the vibration determination method according claim 6 as disclosed above. 
 	Dong further discloses wherein detecting the selected feature value as the outlier when it is determined, based on the plurality of feature values other than a selected feature value selected from the plurality of feature values, that the vibration of the structure is the standard vibration ([0067], [0070]: The extracted feature is a representation of physical phenomena of the sensor data. As the sensor data is continuously collected over time, a large amount of sensor data is received in a time series, and the feature extraction enables the computing device 124 to focus on information of the sensor data at a specific point in time. As an example, if an amplitude of vibration data output from the vibration sensor 126 is high amplitude at a time period, and a standard deviation looking at the entire time stream (e.g., 1-5 minutes) is minimum with a median of about zero, this indicates a high vibration is occurring that can be indicative of a potential issue with the aircraft 102…Then, the computing device 124 performs the comparison with reference to three separate thresholds T1, T2, and T3…The thresholds T1, T2, and T3 refer to a predefined scale of seriousness of abnormality or deviation from the reference flight data 170. For example, if a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 has an absolute difference less than threshold T1, it is a normal flight…If a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 is greater than or equal to T1  but less than threshold T2, then it has a minor abnormality,... If a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 is greater than or equal to threshold T2 but less than threshold T3, then it has a medium abnormality…If a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 is greater than or equal to threshold T3, then it has a serious abnormality).

16.  	Regarding claim 11, Dong discloses a non-transitory computer-readable storage medium storing a program causing a computer to execute (Fig. 1, item 124):  
 ([0036], [0067], [0070]: The vibration sensor 126 may be positioned on a wing of the aircraft 102 to detect vibrations. For example, the vibration sensor 126 may be positioned at locations on the aircraft 102, such as on the wings, vertical stabilizer, horizontal stabilizers, engines, and landing gear structure, etc.,..The extracted feature is a representation of physical phenomena of the sensor data. As the sensor data is continuously collected over time, a large amount of sensor data is received in a time series, and the feature extraction enables the computing device 124 to focus on information of the sensor data at a specific point in time. As an example, if an amplitude of vibration data output from the vibration sensor 126 is high amplitude at a time period, and a standard deviation looking at the entire time stream (e.g., 1-5 minutes) is minimum with a median of about zero,…Then, the computing device 124 performs the comparison with reference to three separate thresholds T1, T2, and T3….For example, if a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 has an absolute difference less than threshold T1, it is a normal flight), wherein wings, vertical stabilizer, horizontal stabilizers, engines, or landing gear structure is interpreted as equivalent to structure; and 
 	detection processing of detecting, when it is not determined that the vibration of the structure is the standard vibration, an outlier included in the plurality of feature values ([0067], [0070]: The extracted feature is a representation of physical phenomena of the sensor data. As the sensor data is continuously collected over time, a large amount of sensor data is received in a time series, and the feature extraction enables the computing device 124 to focus on information of the sensor data at a specific point in time. As an example, if an amplitude of vibration data output from the vibration sensor 126 is high amplitude at a time period, and a standard deviation looking at the entire time stream (e.g., 1-5 minutes) is minimum with a median of about zero, this indicates a high vibration is occurring that can be indicative of a potential issue with the aircraft 102…Then, the computing device 124 performs the comparison with reference to three separate thresholds T1, T2, and T3….The thresholds T1, T2, and T3 refer to a predefined scale of seriousness of abnormality or deviation from the reference flight data 170…If a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 is greater than or equal to threshold T3, then it has a serious abnormality, (see also [0036], [0086]), where abnormality is interpreted as equivalent to outlier,  
 	wherein the determination processing further determines, based on the plurality of feature values other than the detected outlier, whether the vibration of the structure is the standard vibration ([0067], [0070]: The extracted feature is a representation of physical phenomena of the sensor data. As the sensor data is continuously collected over time, a large amount of sensor data is received in a time series, and the feature extraction enables the computing device 124 to focus on information of the sensor data at a specific point in time. As an example, if an amplitude of vibration data output from the vibration sensor 126 is high amplitude at a time period, and a standard deviation looking at the entire time stream (e.g., 1-5 minutes) is minimum with a median of about zero, this indicates a high vibration is occurring that can be indicative of a potential issue with the aircraft 102…Then, the computing device 124 performs the comparison with reference to three separate thresholds T1, T2, and T3….The thresholds T1, T2, and T3 refer to a predefined scale of seriousness of abnormality or deviation from the reference flight data 170. For example, if a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 has an absolute difference less than threshold T1, it is a normal flight…If a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 is greater than or equal to threshold T3, then it has a serious abnormality), and
 	the program further causes a computer to execute output processing of outputting the vibration of the structure ([0067], [0070]: The extracted feature is a representation of physical phenomena of the sensor data. As the sensor data is continuously collected over time, a large amount of sensor data is received in a time series, and the feature extraction enables the computing device 124 to focus on information of the sensor data at a specific point in time. As an example, if an amplitude of vibration data output from the vibration sensor 126 is high amplitude at a time period, and a standard deviation looking at the entire time stream (e.g., 1-5 minutes) is minimum with a median of about zero,…Then, the computing device 124 performs the comparison with reference to three separate thresholds T1, T2, and T3….The thresholds T1, T2, and T3 refer to a predefined scale of seriousness of abnormality or deviation from the reference flight data 170. For example, if a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 has an absolute difference less than threshold T1, it is a normal flight, and as shown at block 192, the computing device 124 outputs a value of zero (0)). If a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 is greater than or equal to T1, but less than threshold T2, then it has a minor abnormality, and at block 194, the computing device outputs a value of one (1)).
 	Dong may not explicitly disclose:
 	the program further causes a computer to execute output processing of outputting whether the vibration of the structure is the standard vibration.  
 	However, Bechhoefer discloses:
 	the program further causes a computer to execute output processing of outputting whether the vibration of the structure is the standard vibration ([0048]-[0050], [0165], Fig. 33: Referring to FIG. 1, system 10 may be used in performing vibration analysis and monitoring of a machine such as a portion of an aircraft. The machine being monitored 12 may be a particular element within an aircraft. Sensors 14a through 14c are located on the machine to gather data from one or more components of the machine…The foregoing FIGS. 24B-24D represent data in a graphical display in connection with a healthy system), where a healthy system is interpreted as equivalent to standard vibration.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong to use the program further causes a computer to execute output processing of outputting 

17.	Regarding claim 12, Dong in view of Bechhoefer disclose the storage medium according to claim 11 as disclosed above. 
 	Dong further discloses wherein each of the plurality of feature values represents a feature of a vibration measured at a different place on the structure ([0036], [0067]: The vibration sensor 126 may be positioned on a wing of the aircraft 102 to detect vibrations. For example, the vibration sensor 126 may be positioned at locations on the aircraft 102, such as on the wings, vertical stabilizer, horizontal stabilizers, engines, and landing gear structure, etc). 
 	Dong may not explicitly disclose:
 	the output processing further outputs information relating to a place where the feature of the vibration indicated by the feature value detected as the outlier is measured.  
 	However, Bechhoefer discloses:
 	 the output processing further outputs information relating to a place where the feature of the vibration indicated by the feature value detected as the outlier is measured ([0053], [0167], Figs. 24E-24G, 33: Accelerometers may be used in gathering vibration analysis data and accordingly may be positioned to optimally monitor vibration generated by one or more mechanical components such as gears, shafts, bearings or planetary systems. Each component being monitored may generally be monitored using two independent sensors to provide confirmation of component faults…In FIG. 24G, shown is an illustration 750 is a graphical representation of the power spectrum of the impulse train represented in connection with the other two figures for the unhealthy system identified by a period impulse train associated with an inner race bearing fault. In this example, a spike may be viewed in the graphical display as well as the harmonics thereof).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong to use output the output processing further outputs information relating to a place where the feature of the vibration indicated by the feature value detected as the outlier is measured as taught by Bechhoefer. The motivation for doing so would have been in order to output the condition of a structure efficiently (Bechhoefer, [0007]).

18.	Regarding claim 15, Dong in view of Bechhoefer disclose the storage medium according claim 11 as disclosed above. 
 	Dong further discloses wherein the detection processing detect the selected feature value as the outlier when it is determined, based on the plurality of feature values other than a selected feature value selected from the plurality of feature values, that the vibration of the structure is the standard vibration ([0067], [0070]: The extracted feature is a representation of physical phenomena of the sensor data. As the sensor data is continuously collected over time, a large amount of sensor data is received in a time series, and the feature extraction enables the computing device 124 to focus on information of the sensor data at a specific point in time. As an example, if an amplitude of vibration data output from the vibration sensor 126 is high amplitude at a time period, and a standard deviation looking at the entire time stream (e.g., 1-5 minutes) is minimum with a median of about zero, this indicates a high vibration is occurring that can be indicative of a potential issue with the aircraft 102…Then, the computing device 124 performs the comparison with reference to three separate thresholds T1, T2, and T3…The thresholds T1, T2, and T3 refer to a predefined scale of seriousness of abnormality or deviation from the reference flight data 170. For example, if a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 has an absolute difference less than threshold T1, it is a normal flight…If a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 is greater than or equal to T1  but less than threshold T2, then it has a minor abnormality,... If a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 is greater than or equal to threshold T2 but less than threshold T3, then it has a medium abnormality…If a difference of the key intelligence extracted from current sensor data as compared to the reference flight data 170 is greater than or equal to threshold T3, then it has a serious abnormality).


19.	Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dong, in view of Bechhoefer, in further view of Pekpe et al. EP2728321 (hereinafter, Pekpe).

20.  	Regarding claim 3, Dong in view of Bechhoefer disclose the vibration determination device according to claim 2 as disclosed above. 
 	Dong discloses the limitation detect, when it is not determined that the vibration of the structure is the standard vibration, an outlier included in the plurality of feature values as disclosed above (see claim 1). Further, Bechhoefer discloses information specifying an abnormal sensor ([0053], [0091]: Each component being monitored may generally be monitored using two independent sensors to provide confirmation of component faults and to enable detection of sensor faults).
 	Dong in view of Bechhoefer may not explicitly disclose:
 	wherein the at least one processor is further configured to execute the set of instructions to output information specifying an abnormal sensor being a sensor installed at a place where the feature of the vibration indicated by the feature value detected as the outlier is measured.  
 	However, Pekpe discloses:
 	 wherein the at least one processor is further configured to execute the set of instructions to output information specifying an abnormal sensor being a sensor installed at a place where the feature of the vibration indicated by the feature value detected as the outlier is measured ([0080], [0082]: determine a ratio between the number L of groups Gi in which a vibration sensor is probably defective and the total number K of groups Gi to which this vibratory sensor belongs. Then if this ratio is greater than or equal to a third predetermined threshold ρ, this vibratory sensor is considered to be defective….Once the vibration sensors of the system considered to be defective have been identified, it is possible, during this diagnostic step, to display on an appropriate display means these vibration sensors considered to be defective. Thus an operator of the system or else a pilot in the particular case of a rotary wing aircraft is informed of these vibration sensors considered to be defective and can act accordingly).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong in view of Bechhoefer to use wherein the at least one processor is further configured to execute the set of instructions to output information specifying an abnormal sensor being a sensor installed at a place where the feature of the vibration indicated by the feature value detected as the outlier is measured as taught by Pekpe. The motivation for doing so would have been in order to identify a faulty sensor as soon as a fault appears (Pekpe, [0084]).

21.  	Regarding claim 8, Dong in view of Bechhoefer disclose the vibration determination method according to claim 7 as disclosed above. 
 	Dong discloses the limitation detect, when it is not determined that the vibration of the structure is the standard vibration, an outlier included in the plurality of feature values as disclosed above (see claim 1). Further, Bechhoefer discloses information specifying an abnormal sensor ([0053], [0091]: Each component being monitored may generally be monitored using two independent sensors to provide confirmation of component faults and to enable detection of sensor faults).
 	Dong in view of Bechhoefer may not explicitly disclose:

 	However, Pekpe discloses:
 	 outputting information specifying an abnormal sensor being a sensor installed at a place where the feature of the vibration indicated by the feature value detected as the outlier is measured ([0080], [0082]: determine a ratio between the number L of groups Gi in which a vibration sensor is probably defective and the total number K of groups Gi to which this vibratory sensor belongs. Then if this ratio is greater than or equal to a third predetermined threshold ρ, this vibratory sensor is considered to be defective….Once the vibration sensors of the system considered to be defective have been identified, it is possible, during this diagnostic step, to display on an appropriate display means these vibration sensors considered to be defective. Thus an operator of the system or else a pilot in the particular case of a rotary wing aircraft is informed of these vibration sensors considered to be defective and can act accordingly).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong in view of Bechhoefer to use outputting information specifying an abnormal sensor being a sensor installed at a place where the feature of the vibration indicated by the feature value detected as the outlier is measured as taught by Pekpe. The motivation for doing so would have been in order to identify a faulty sensor as soon as a fault appears (Pekpe, [0084]).

22.  	Regarding claim 13, Dong in view of Bechhoefer disclose the storage medium according to claim 12 as disclosed above. 
 	Dong discloses the limitation detect, when it is not determined that the vibration of the structure is the standard vibration, an outlier included in the plurality of feature values as disclosed above (see claim 1). Further, Bechhoefer discloses information specifying an abnormal sensor ([0053], [0091]: Each component being monitored may generally be monitored using two independent sensors to provide confirmation of component faults and to enable detection of sensor faults).
 	Dong in view of Bechhoefer may not explicitly disclose:
 	wherein the output processing outputs information specifying an abnormal sensor being a sensor installed at a place where the feature of the vibration indicated by the feature value detected as the outlier is measured.  
 	However, Pekpe discloses:
 	 wherein the output processing outputs information specifying an abnormal sensor being a sensor installed at a place where the feature of the vibration indicated by the feature value detected as the outlier is measured ([0080], [0082]: determine a ratio between the number L of groups Gi in which a vibration sensor is probably defective and the total number K of groups Gi to which this vibratory sensor belongs. Then if this ratio is greater than or equal to a third predetermined threshold ρ, this vibratory sensor is considered to be defective….Once the vibration sensors of the system considered to be defective have been identified, it is possible, during this diagnostic step, to display on an appropriate display means these vibration sensors considered to be defective. Thus an operator of the system or else a pilot in the particular case of a rotary wing aircraft is informed of these vibration sensors considered to be defective and can act accordingly).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong in view of Bechhoefer to use wherein the output processing outputs information specifying an abnormal sensor being a sensor installed at a place where the feature of the vibration indicated by the feature value detected as the outlier is measured as taught by Pekpe. The motivation for doing so would have been in order to identify a faulty sensor as soon as a fault appears (Pekpe, [0084]).


23.	Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dong, in view of Bechhoefer, in view of Pekpe, in further view of Garing et al. US 2017/0283086 (hereinafter, Garing).

24.  	Regarding claim 4, Dong in view of Bechhoefer in view of Pekpe disclose the vibration determination device according to claim 3 as disclosed above. 
 	Dong in view of Bechhoefer in view of Pekpe may not explicitly disclose:
 	wherein the at least one processor is further configured to execute the set of instructions to output an image of the structure on which a mark indicating a place of the abnormal sensor attached to the structure is superimposed.  
 	However, Garing discloses:
 	wherein the at least one processor is further configured to execute the set of instructions to output an image of the structure on which a mark indicating a place of the abnormal sensor attached to the structure is superimposed ([0124], Fig. 18: a user is provided the opportunity to override the status of one or more sensors. In some examples, a sensor may be supplying inaccurate information due to malfunction, power failure, or improper installation. In a particular example, a corresponding magnet for a Reed switch may become dislodged, causing the position sensor to fail to sense a magnetic field upon moving to the stowed position….via a user interface such as the graphical user interface of FIG. 18, a user may be provided the opportunity to override the sensor status. For example, as illustrated in FIG. 18, stowage bin 1806 is highlighted by a highlighting marker 1808).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong in view of Bechhoefer in view of Pekpe to use wherein the at least one processor is further configured to execute the set of instructions to output an image of the structure on which a mark indicating a place of the abnormal sensor attached to the structure is superimposed as taught by Garing. The motivation for doing so would have been in order to apply the indicating a place of abnormal sensor methodology of an aircraft system as known in the art and as taught by Garing in a detecting structure vibration system such as that of Dong, Bechhoefer, and Pekpe, thereby identify the location of faulty sensor efficiently (Garing, [0124]).

  	Regarding claim 9, Dong in view of Bechhoefer in view of Pekpe disclose the vibration determination method according to claim 8 as disclosed above. 
 	Dong in view of Bechhoefer in view of Pekpe may not explicitly disclose:
 	outputting an image of the structure on which a mark indicating a place of the abnormal sensor attached to the structure is superimposed.  
 	However, Garing discloses:
 	outputting an image of the structure on which a mark indicating a place of the abnormal sensor attached to the structure is superimposed ([0124], Fig. 18: a user is provided the opportunity to override the status of one or more sensors. In some examples, a sensor may be supplying inaccurate information due to malfunction, power failure, or improper installation. In a particular example, a corresponding magnet for a Reed switch may become dislodged, causing the position sensor to fail to sense a magnetic field upon moving to the stowed position….via a user interface such as the graphical user interface of FIG. 18, a user may be provided the opportunity to override the sensor status. For example, as illustrated in FIG. 18, stowage bin 1806 is highlighted by a highlighting marker 1808).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong in view of Bechhoefer in view of Pekpe to use outputting an image of the structure on which a mark indicating a place of the abnormal sensor attached to the structure is superimposed as taught by Garing. The motivation for doing so would have been in order to apply the indicating a place of abnormal sensor methodology of an aircraft system as known in the art and as taught by Garing in a detecting structure vibration 

26.  	Regarding claim 14, Dong in view of Bechhoefer in view of Pekpe disclose the storage medium according to claim 13 as disclosed above. 
 	Dong in view of Bechhoefer in view of Pekpe may not explicitly disclose:
 	the output processing outputs an image of the structure on which a mark indicating a place of the abnormal sensor attached to the structure is superimposed.  
 	However, Garing discloses:
 	the output processing outputs an image of the structure on which a mark indicating a place of the abnormal sensor attached to the structure is superimposed ([0124], Fig. 18: a user is provided the opportunity to override the status of one or more sensors. In some examples, a sensor may be supplying inaccurate information due to malfunction, power failure, or improper installation. In a particular example, a corresponding magnet for a Reed switch may become dislodged, causing the position sensor to fail to sense a magnetic field upon moving to the stowed position….via a user interface such as the graphical user interface of FIG. 18, a user may be provided the opportunity to override the sensor status. For example, as illustrated in FIG. 18, stowage bin 1806 is highlighted by a highlighting marker 1808).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong in view of Bechhoefer in view of Pekpe to use the output processing outputs an image of 


Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Eyob Hagos/								
Examiner, Art Unit 2864